EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Thompson on 8/19/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 
1. (Currently amended) An annular seal assembly comprising:
a first stator having a concave surface formed on a radially interior portion thereof;
a second stator positioned within said first stator, wherein said second stator is formed with a convex surface on a radially exterior portion thereof, wherein said concave surface of said first stator and said convex surface of said second stator form a semispherical interface between said first stator and said second stator, and wherein said second stator is formed with an internal channel on a radially interior surface thereof;
a singular throttle member positioned within said internal channel of said second stator, wherein said throttle member is formed with an intermediate portion between a first wall and a second wall, and wherein a circumference of said intermediate portion is less than a circumference of said first wall and a circumference of said second wall; and 
an access plate [[engageable]] engaged with an axially oriented surface of said second stator, 
wherein: 
a surface of said access plate and a surface of said second stator spaced in parallel opposition to the surface of said access plate define a pair of opposing sides of the internal channel, and
said throttle member directly contacts and slidably engages said pair of opposing sides of the internal channel such that said throttle member slides radially with respect to said second stator in said internal channel.

16. (Currently amended) A seal assembly comprising:
an annular stator having a concave surface formed on a radially interior portion thereof;
a second stator positioned within said first stator, wherein said second stator is formed with a convex surface on a radially exterior portion thereof, and wherein said concave surface of said first stator and said convex surface of said second stator form a semispherical interface between said first stator and said second stator; 
an access plate [[engageable]] engaged with said second stator, wherein said access plate and said second stator [[cooperate to]] form an internal channel on a radially interior surface of said access plate and said second stator; and, 
a singular throttle member positioned within said internal channel, wherein said throttle member is formed with an intermediate portion between a first wall and a second wall, wherein said first wall and said second wall extend radially beyond said intermediate portion, 
wherein: 
a surface of said access plate and a surface of said second stator spaced in parallel opposition to the surface of said access plate define a pair of opposing sides of the internal channel, and 
said throttle member directly contacts and slidably engages said pair of opposing sides of the internal channel such that said throttle member slides radially with respect to said second stator in said internal channel.

20. (Currently amended) An annular seal assembly comprising:
a first stator having a concave surface formed on a radially interior portion thereof; wherein said first stator is configured to be engageable with a housing having a shaft extending from and rotatable with respect to said housing, and wherein said first stator is configured to be positioned over a periphery of said shaft;
a second stator positioned within said first stator and over said periphery of said shaft; and 
an access plate [[engageable]] engaged with an axially oriented surface of said second stator, and
wherein said second stator is formed with a convex surface on a radially exterior portion thereof, wherein said concave surface of said first stator and said convex surface of said second stator form a semispherical interface between said first stator and said second stator, and wherein said second stator is formed with an internal channel on a radially interior surface thereof; and, 
a singular throttle member positioned within said internal channel of said second stator and adjacent said periphery of said shaft, wherein said throttle member is formed with an intermediate portion between a first wall and a second wall, wherein said first wall and said second wall extend radially beyond said intermediate portion, 
wherein: 
a surface of said access plate and a surface of said second stator spaced in parallel opposition to the surface of said access plate define a pair of opposing sides of the internal channel, and 
said throttle member directly contacts and slidably engages said pair of opposing sides of the internal channel such that said throttle member slides radially with respect to said second stator in said internal channel.
---------------------------------------------------------------------------------------------------------------------

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675